Kelly, J. (dissenting):
I dissent. I think the plaintiff has no status to maintain this action in equity. The validity of the consent granted by the local authorities of Middletown to the operation of defendant’s bus line was passed upon, properly, by the Public Service Commission upon defendant’s application for a certificate of public convenience ánd necessity. (Matter of Kings, Queens & Suffolk R. R. Co., 6 App. Div. 241.) The plaintiff was a party to that proceeding and was heard before the Commission in opposition to the application; the order of the Commission cannot be attacked collaterally in this equity action. (Town of North Hempstead v. Public Service Corporation, No. 6, 199 App. Div. 189.) I am also of opinion that it was within the power of the common council of Middletown to prescribe the method and time of publication of notice of hearing defendant’s application for consent to operate a bus line in the city limits (Transp. Corp. Law, § 26, added by Laws of 1915, chap. 667, as amd. by Laws of 1919, chap. 307) and that the provisions of the Railroad Law (§ 172) concerning publication of notice have no application. This section 172 is derived from section 92 of the former Railroad Law (Gen. Laws, chap. 39 [Laws of 1890, chap. 565], as amd. by Laws of 1893, chap. 434), and does not relate to the operation of bus lines. At the time of defendant’s application to the Public Service Commission for a certificate of convenience and necessity the village of Liberty had not resolved to come within the provisions of section 26 of the Transportation Corporations Law. When after the close *735of the hearing and pending decision by the Commission the village so resolved, its rights were fully protected by the Commission in the order. And the village is not objecting to defendant’s bus line. Nor is the city of Middletown objecting." I think the plaintiff railroad company having appeared before the Public Service Commission on defendant’s application for a certificate of public convenience and necessity and having been then heard, if dissatisfied with the result must review the determination of that body by certiorari and cannot maintain this equity action. I think the judgment should be reversed and the complaint dismissed.
Judgment affirmed, with costs.